                      Case 19-11047-KG              Doc 618         Filed 08/29/19       Page 1 of 20

                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                )
    In re                                                       )         Chapter 11
                                                                )
    CLOUD PEAK ENERGY INC., et al.,                             )         Case No. 19 – 11047 (KG)
                                                                )
                     Debtors.1                                  )         (Jointly Administered)
                                                                )

                                   JULY 2019 MONTHLY OPERATING REPORT
                                                                                        Document           Explanation
    Required Documents                                                  Form No.        Attached            Attached
    Legal Entities and Notes to MOR                                                         x
    Schedule of Cash Receipts and Disbursements by Debtor                 MOR-1             x
    Schedule of Consolidated Cash Disbursements by Category              MOR-1a             x
    Bank Account Information                                             MOR-1b             x
        Copies of bank statements
        Cash disbursements journals
    Statements of Operations (Income Statement)                           MOR-2             x
    Balance Sheets                                                        MOR-3             x
    Statement of Cash Flows                                              MOR-3a                            See MOR-1
    Status of Postpetition Taxes                                          MOR-4                        Attestation Attached
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
        Listing of Aged Accounts Payable                                 MOR-4a             x
    Accounts Receivable Reconciliation and Aging                          MOR-5             x
    Taxes Reconciliation and Aging                                        MOR-5                           Notes to MOR
    Schedule of Payments to Professionals                                 MOR-6             x
    Secured Notes Adequate Protection Payments                            MOR-6             x
    Debtor Questionnaire                                                  MOR-7             x
    Report of Other Significant Events                                    MOR-7             x




1
     The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers are:
     Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098); Arrowhead III LLC (9696); Big
     Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC (4824); Cloud Peak Energy
     Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy Logistics LLC (7973); Cloud Peak Energy
     Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak Energy Services Company (9797);
     Cordero Mining LLC (6991); Cordero Mining Holdings LLC (4837); Cordero Oil and Gas LLC (5726); Kennecott
     Coal Sales LLC (0466); NERCO LLC (3907); NERCO Coal LLC (7859); NERCO Coal Sales LLC (7134); Prospect
     Land and Development LLC (6404); Resource Development LLC (7027); Sequatchie Valley Coal Corporation (9113);
     Spring Creek Coal LLC (8948); Western Minerals LLC (3201); Youngs Creek Holdings I LLC (3481); Youngs Creek
     Holdings II LLC (9722); Youngs Creek Mining Company, LLC (5734). The location of the Debtors’ service address
     is: 385 Interlocken Crescent, Suite 400, Broomfield, Colorado 80021.
Case 19-11047-KG   Doc 618   Filed 08/29/19   Page 2 of 20




                                                             8/29/2019
                   Case 19-11047-KG               Doc 618        Filed 08/29/19         Page 3 of 20


 In re Cloud Peak Energy Inc.

 Case No. (Jointly Administered): 19-11047
 Reporting Period: July 2019
 Federal Tax I.D.: #XX-XXXXXXX

                                        Notes to the Monthly Operating Report


1. Introduction.

On May 10, 2019 (the “Petition Date”), the above-captioned debtors and debtors in possession (collectively, the
“Debtors”) filed voluntary petitions for relief (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United
States Bankruptcy Code (the “Bankruptcy Code”) in the Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors are operating their businesses and managing their properties as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On May 22, 2019, the United States
Trustee for the District of Delaware appointed an official committee of unsecured creditors pursuant to section 1102
of the Bankruptcy Code. Information contained herein may differ from the Debtors’ Bankruptcy Court filings on the
Petition Date due to more accurate information becoming available.

2. Accounting Principles.

This Monthly Operating Report (the “MOR”) includes information regarding the Debtors and may exclude information
regarding non-Debtor affiliates. The financial statements and supplemental information contained herein are
preliminary and unaudited, limited in scope, cover a limited time period, and have been prepared solely for the purpose
of complying with the monthly reporting requirements for chapter 11 debtors as required by the Bankruptcy Code. As
discussed below, the financial statements and supplemental information contained herein may not comply with
generally accepted accounting principles in the United States of America (“GAAP”) in all material respects. Therefore,
there can be no assurance that the financial statements and supplemental information presented herein are complete,
and readers are strongly cautioned not to place undue reliance on this MOR.

The unaudited financial statements have been derived from the books and records of the Debtors. The information
furnished in this report includes primarily normal recurring adjustments but does not include all the adjustments that
would typically be made for financial statements in accordance with GAAP. Furthermore, the information contained
herein has not been subject to the same level of accounting review and testing that would typically be applied to
financial information in accordance with GAAP. Accordingly, upon the application of such procedures, the Debtors
believe that the financial information could be subject to material changes.

3. General Methodology.

The Debtors prepared this MOR relying primarily upon the information set forth in their books and records.
Consequently, certain transactions that are not identified in the normal course of business in the Debtors’ books and
records may not be included in this MOR. Nevertheless, in preparing this MOR, the Debtors made reasonable efforts
to supplement the information set forth in their books and records with additional information concerning transactions
that may not have been identified therein, to the extent necessary.

4. Past Performance.

Operational and financial results contained herein may not necessarily reflect the consolidated results of operations and
financial position of the Debtors for the year or any other period, and are not indicative of expected results for any other
period going forward.

5. Accounts Payable and Accrued Expenses.

To the best of the Debtors’ knowledge, postpetition trade payables and all insurance policy premiums are current.
                   Case 19-11047-KG              Doc 618        Filed 08/29/19         Page 4 of 20


 In re Cloud Peak Energy Inc.

 Case No. (Jointly Administered): 19-11047
 Reporting Period: July 2019
 Federal Tax I.D.: #XX-XXXXXXX

                                        Notes to the Monthly Operating Report


6. Carrying Value of Assets.

Unless otherwise noted, asset values contained in these Consolidated Financial Statements indicate book values as of
July 31, 2019. Amounts realized from any disposition of the Debtors’ assets are expected to vary materially and
adversely from the stated book value of the Debtors’ assets. In connection with the ongoing preparation of our second
quarter 2019 Form 10-Q, we are evaluating our assets for impairment and expect to materially impair our assets. We
are currently in the process of quantifying the amount of this impairment as we are still analyzing the results of the
recently completed bankruptcy auction process. Additionally, no depreciation or amortization was recorded during the
month ended July 31, 2019 in anticipation of recording this impairment. Thus, unless otherwise noted, these
Consolidated Financial Statements reflect the carrying values of the assets as recorded on the Debtors’ books and
records as of July 31, 2019, and is not based upon an estimate of their current market value. The Debtors reserve their
right to amend or adjust the value of each asset set forth herein.


7. Intercompany Receivables/Payables.

As described more fully in the Final Order (I) Authorizing the Debtors to (A) Maintain the Cash Management System,
(B) Continue Using Existing Checks and Business Forms, and (C) Continue Intercompany Arrangements,
(II) Providing Administrative Expense Priority Status for Postpetition Intercompany Claims, and (III) Granting
Related Relief [Docket No. 262], the Debtors are authorized to maintain intercompany (“I/C”) receivables/payables
with certain subsidiaries. Certain Debtors record I/C receivables for payments made on behalf of other subsidiaries,
who in turn record corresponding I/C payables.

8. Prepetition Liabilities.

Generally, upon commencement of the Chapter 11 Cases, actions to enforce or otherwise effect payment of
prepetition liabilities are stayed. However, the Bankruptcy Court has authorized the Debtors to pay certain
prepetition claims subject to certain terms and conditions.

9. Postpetition Liabilities.

To the extent claims have been categorized as “Postpetition Liabilities” herein, the Debtors reserve the right to dispute
their obligation to make such payments and not pay such amounts if they believe the payment not to be in the best
interests of the Debtors’ estates.

10. Allocation of Prepetition and Postpetition Liabilities.

The Debtors have sought to allocate liabilities between the prepetition and postpetition periods based upon the
information available at the time of the preparation of this MOR. Except as otherwise noted, liability information is
listed as of the close of business at the end of the month. The Debtors’ allocation of liabilities between the prepetition
and postpetition periods may change as additional information becomes available. Accordingly, the Debtors reserve
all rights to amend, supplement, or otherwise modify this MOR as necessary and appropriate.

11. Reservation of Rights.

Inadvertent errors, omissions, or the overinclusion of certain information may have occurred in the preparation of this
MOR. Accordingly, the Debtors reserve all rights to dispute the validity, status, enforceability, or executory nature of
any claim amounts, representations, or other statements in this MOR and reserve the right to amend or supplement
this MOR to the extent necessary at any time.
                  Case 19-11047-KG              Doc 618        Filed 08/29/19         Page 5 of 20


 In re Cloud Peak Energy Inc.

 Case No. (Jointly Administered): 19-11047
 Reporting Period: July 2019
 Federal Tax I.D.: #XX-XXXXXXX

                                       Notes to the Monthly Operating Report


Nothing contained in this MOR shall constitute a waiver of the Debtors’ rights or any admission with respect to the
Chapter 11 Cases, including with respect to any issues regarding the Debtors’ ownership interests, substantive
consolidation, equitable subordination, any defenses, and/or any causes of action arising under chapter 5 of the
Bankruptcy Code and any other applicable non-bankruptcy law.

Notes to MOR-2 Statement of Operations and MOR-3 Balance Sheet

Due to the difficulty in separating the financial information of certain small, sometimes inactive Debtors, the
Debtors listed in MOR-2 and MOR-3 have been consolidated for presentation purposes only.


Notes to MOR-4

Detailed records including (i) copies of IRS form 6123 or payment receipts, (ii) copies of tax returns filed during the
reporting period and (iii) a taxes aging schedule will be made available upon request.
                Case 19-11047-KG             Doc 618       Filed 08/29/19       Page 6 of 20
In re Cloud Peak Energy Inc.                                                               Debtor Entities

Case No. (Jointly Administered): 19-11047
Reporting Period: July 2019
Federal Tax I.D.: #XX-XXXXXXX

                                             List of Debtor Entities

GENERAL:
The report includes activity from the following Debtors and related Case Numbers:

Debtor                                                                                           Case
                                                                                               Number
Antelope Coal LLC                                                                              19-11049
Arrowhead I LLC                                                                                19-11050
Arrowhead II LLC                                                                               19-11051
Arrowhead III LLC                                                                              19-11069
Big Metal Coal Co. LLC                                                                         19-11053
Caballo Rojo Holdings LLC                                                                      19-11071
Caballo Rojo LLC                                                                               19-11076
Cloud Peak Energy Finance Corp.                                                                19-11055
Cloud Peak Energy Inc.                                                                         19-11047
Cloud Peak Energy Logistics LLC                                                                19-11061
Cloud Peak Energy Logistics I LLC                                                              19-11073
Cloud Peak Energy Resources LLC                                                                19-11057
Cloud Peak Energy Services Company                                                             19-11063
Cordero Mining Holdings LLC                                                                    19-11075
Cordero Mining LLC                                                                             19-11052
Cordero Oil and Gas LLC                                                                        19-11058
Kennecott Coal Sales LLC                                                                       19-11060
NERCO Coal LLC                                                                                 19-11064
NERCO Coal Sales LLC                                                                           19-11068
NERCO LLC                                                                                      19-11054
Prospect Land and Development                                                                  19-11065
Resource Development LLC                                                                       19-11070
Sequatchie Valley Coal Corporation                                                             19-11072
Spring Creek Coal LLC                                                                          19-11066
Western Minerals LLC                                                                           19-11062
Youngs Creek Holdings I LLC                                                                    19-11059
Youngs Creek Holdings II LLC                                                                   19-11074
Youngs Creek Mining Company, LLC                                                               19-11056
             Case 19-11047-KG                  Doc 618          Filed 08/29/19             Page 7 of 20

In re: Cloud Peak Energy Inc.                                                                                    MOR-1

Case No. (Jointly Administered): 19-11047
Reporting Period: July 1-31, 2019
Federal Tax I.D.: #XX-XXXXXXX

                                     Schedule of Cash Receipts and Disbursements
                                               (Amounts in thousands)

Debtor                                                Case Number          Cash Receipts             Cash Distributions
Antelope Coal LLC                                       19-11049       $               26,408    $               (20,753)
Arrowhead I LLC                                         19-11050                             -                        (1)
Arrowhead II LLC                                        19-11051                             -                            -
Arrowhead III LLC                                       19-11069                             -                            -
Big Metal Coal Co. LLC                                  19-11053                             -                        (7)
Caballo Rojo Holdings LLC                               19-11071                             -                            -
Caballo Rojo LLC                                        19-11076                             -                            -
Cloud Peak Energy Finance Corp.                         19-11055                             -                            -
Cloud Peak Energy Inc.                                  19-11047                            10                       (72)
Cloud Peak Energy Logistics I LLC                       19-11073                             -                            -
Cloud Peak Energy Logistics LLC                         19-11061                       11,597                     (8,468)
Cloud Peak Energy Resources LLC                         19-11057                           190                      (483)
Cloud Peak Energy Services Company                      19-11063                             -                    (8,189)
Cordero Mining Holdings LLC                             19-11075                       13,308                     (7,679)
Cordero Mining LLC                                      19-11052                             -                            -
Cordero Oil and Gas LLC                                 19-11058                             -                      (229)
Kennecott Coal Sales LLC                                19-11060                             -                            -
NERCO Coal LLC                                          19-11064                             -                            -
NERCO Coal Sales LLC                                    19-11068                             -                            -
NERCO LLC                                               19-11054                             -                            -
Prospect Land and Development LLC                       19-11065                             -                        (0)
Resource Development LLC                                19-11070                             -                            -
Sequatchie Valley Coal Corporation                      19-11072                             -                       (42)
Spring Creek Coal LLC                                   19-11066                       12,862                    (12,935)
Western Minerals LLC                                    19-11062                             -                            -
Youngs Creek Holdings I LLC                             19-11059                             -                            -
Youngs Creek Holdings II LLC                            19-11074                             -                            -
Youngs Creek Mining Company, LLC                        19-11056                             -                        (4)


Notes to MOR-1:

The Debtors utilize a consolidated cash management system for cash receipts and cash disbursements. Cash receipts from
the sale of coal and cash disbursements are processed utilizing the consolidated cash management system but are shown by
Debtor based upon the entity for whom the receipt or payment was being made. Disbursements made for non-Debtor
subsidiaries are not included in MOR-1.
         Case 19-11047-KG           Doc 618    Filed 08/29/19     Page 8 of 20


In re: Cloud Peak Energy Inc.                                                       MOR-1a

Case No. (Jointly Administered): 19-11047
Reporting Period: July 1-31, 2019
Federal Tax I.D.: #XX-XXXXXXX

             Schedule of Consolidated Cash Disbursements by Category
                             (Amounts in thousands)
Cash Flow Category                                              Amount
Operating Disbursements:
         Fuel and Lubricants                            $                 (3,825)
         Power                                                            (1,127)
         Explosives                                                       (2,321)
         Tires                                                              (761)
         Repair Parts and Supplies                                        (5,800)
         Outside Services                                                 (1,209)
         Taxes and Insurance                                                (591)
         Coal Royalties and Production Taxes                             (15,815)
         Legal and Professional Fees                                         (66)
         Operating and Capital Leases                                       (241)
         Other                                                            (3,002)
         Freight and Handling                                             (6,097)
         Demurrage Expense                                                    -
         Take or Pay Obligations                                          (2,500)
         Salaries, Wages and Bonuses                                      (9,446)
         Benefits and Other Payments                                      (3,874)
Total Operating Disbursements                           $                (56,674)
Restructuring and Other Disbursements:
         Collateral Deposits                            $                    (44)
         Cash Interest and Bank Fees                                         (76)
         DIP Interest and Fees                                               -
         Restructuring Professional Fees                                  (2,047)
         Advisor Fees                                                        (23)
         Utility Deposits                                                    -
Total Restructuring and Other Disbursements             $                 (2,190)
Total Disbursements                                     $                (58,863)
                                                        $                    -

                                                        $                      -
                         Case 19-11047-KG                    Doc 618         Filed 08/29/19             Page 9 of 20


In re: Cloud Peak Energy Inc.                                                                                                              MOR-1b

Case No. (Jointly Administered): 19-11047
Reporting Period: As of July 31st, 2019
Federal Tax I.D.: #XX-XXXXXXX
                                                               Bank Account Information
                                                                (Amounts in thousands)

       Legal Entity                            Case Number      Bank Name                             Account Number             Book Balance

       Antelope Coal LLC                          19-11049      Petty Cash                                    N/A            $                    1


       Cordero Mining LLC                         19-11075      Petty Cash                                    N/A                                 2


       Spring Creek Coal LLC                      19-11066      Petty Cash                                    N/A                                 0


       Cloud Peak Energy Logistics LLC            19-11061      PNC Bank                                     2044                                  -


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     2116                                  -


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     3107                             4,930


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     2984                             2,085


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     2079                              (852)


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     2087                             5,107


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     2095                                  -


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     2108                                  -


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     2124                            15,074


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                    4WCS                             40,891


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     3311                               300


       Cloud Peak Energy Resources LLC            19-11057      PNC Bank                                     8781                            12,510


       Cloud Peak Energy Resources LLC            19-11057      First Interstate Bank                        4139                               156



       Cloud Peak Energy Inc.                     19-11047      PNC Bank                                     3892                                  -



       Cloud Peak Energy Inc.                     19-11047      Ankura Trust Company                         2300                             6,015


       Cloud Peak Energy Inc.
       Zurich American Insurance Company          19-11047      Wilmington Trust                             5000                               425
       EZ Trust
       Notes to MOR-1b:

       All amounts listed above are the book balances as of the end of the month. Bank accounts with negative balances are due to outstanding checks.
       Copies of bank statements and cash disbursement journals are not included with MOR-1b but will be made available upon request. These
       account balances have been reconciled to the bank statements.
                                                                                   Case 19-11047-KG               Doc 618         Filed 08/29/19                   Page 10 of 20


In re: Cloud Peak Energy Inc.                                                                                                                                                                                                                                            MOR-2
Case No. (Jointly Administered): 19-11047                                                                                               Statement of Operations
Reporting Period: July 1 — July 31, 2019                                                                                                (Amounts in thousands)
Federal Tax I.D.: #XX-XXXXXXX
                                                                                            Cloud Peak                                                                 Cloud Peak
                                                                        Cloud Peak            Energy                           Cordero                                   Energy                                                                                     Consolidated
                                                       Cloud Peak         Energy             Services        Antelope         Rojo Mine           Spring Creek          Logistics        Smaller                 Debtor        Total Debtor       Non-Debtor         Cloud Peak
                                                                                                                                        (1)                  (2)                                    (3)                                                                           (4)
                                                       Energy Inc       Resources            Company         Coal, LLC        Complex              Complex                LLC            Entities             Eliminations       Entities           Entity          Energy Inc.

Revenue                                            $         518    $          -        $          -     $      27,541    $      12,137       $       20,585       $      23,687     $          -         $        (8,330) $       76,138     $          -      $         76,138
Costs and expenses
Cost of product sold (exclusive of depreciation,
   depletion, and accretion)                                 -                   2                155           25,432            8,553               13,547              24,959                -                  (7,297)         65,351                -                65,351
Depreciation and depletion                                   -                 -                  -                -                -                    -                   -                  -                     -               -                  -                   -
Accretion                                                    -                 -                  -                157              154                  183                 -                      41                -               535                -                   535
Selling, general and administrative expenses                 -               3,158                -                -                -                    -                   -                  -                    (518)          2,640                -                 2,640
Impairments                                                  -                 -                  -                -                -                    -                   -                  -                     -               -                  -                   -
Other operating costs                                        -                 -                  -                -                -                      16                -                  -                     -                 16               -                     16
Total costs and expenses                                     -               3,160                155           25,589            8,707               13,746              24,959                 41                (7,815)         68,542                -                68,542
Operating income (loss)                                      518            (3,160)              (155)           1,952            3,430                6,839              (1,272)               (41)                 (515)          7,596                -                 7,596
Other income (expense)
Net periodic postretirement benefit income
   (cost), excluding service cost                            -                     98              -               235              135                  117                  -                 -                     -                585              -                    585
Interest income                                              -                     84              -               -                -                    -                    -                 -                     -                 84              -                     84
Interest expense                                            (111)              -                   -               (17)             (23)                   (1)                -                 -                     -               (152)            (106)                (258)
Reorganization items, net                                      10           (5,412)                -               215                 4                    5                 -                 -                     -             (5,178)             -                 (5,178)
Other, net                                                   -                 (56)                -               -                  24                 -                    -                 -                     -                (32)               56                  24
Total other income (expense)                                (101)           (5,286)                -               433              140                  121                  -                 -                     -             (4,693)             (50)              (4,743)
Income (loss) before income tax provision and
   earnings from unconsolidated affiliates                   417            (8,446)              (155)           2,385            3,570                6,960               (1,272)              (41)                 (515)          2,903                (50)              2,853
Income tax benefit (expense)                                 -                 -                  -                -                -                    -                    -                 -                     -               -                  -                   -
Income (loss) from unconsolidated affiliates,
   net of tax                                                -                 -                  -                -                -                    -                    -                  (3)                  -                (3)               -                    (3)
Net income (loss)                                            417            (8,446)              (155)           2,385            3,570                6,960               (1,272)              (44)                 (515)          2,900                (50)              2,850
Other comprehensive income (loss)
Postretirement medical plan termination                      -                 -                 (585)             -                -                    -                    -                 -                     -              (585)               -                  (585)
Income tax on postretirement medical plan                    -                 -                  135              -                -                    -                    -                 -                     -               135                -                   135
Other comprehensive income (loss)                            -                 -                 (450)             -                -                    -                    -                 -                     -              (450)               -                  (450)
Total comprehensive income (loss)                  $         417    $       (8,446) $            (605) $         2,385    $       3,570       $        6,960       $       (1,272) $            (44) $               (515) $        2,450 $              (50) $            2,400
   Notes to MOR-2
   Due to the presentation of rounded amounts, table may reflect insignificant rounding differences.
      (1) Includes Cordero Mining LLC, Cordero Oil and Gas LLC, and Caballo Rojo LLC
      (2) Includes Spring Creek Coal LLC, Arrowhead I LLC, Big Metal Coal Co. LLC, and Youngs Creek Mining Company LLC
      (3) Includes Kennecott Coal Sales LLC, NERCO Coal Sales LLC, Prospect Land and Development LLC, Resource Development LLC, and Sequatchie Valley Coal Corporation
      (4) The following Debtors are inactive: Arrowhead II LLC, Arrowhead III LLC, Caballo Rojo Holdings LLC, Cloud Peak Energy Finance Corp., Cloud Peak Energy Logistics I LLC, Cordero Mining Holdings LLC, NERCO LLC, NERCO
      Coal LLC, Western Mineral LLC, Youngs Creek Holdings I LLC, Youngs Creek Holdings II LLC
In re: Cloud Peak Energy Inc.                                                                     Case 19-11047-KG                      Doc 618      Filed 08/29/19   Page 11 of 20   MOR-2

Case No. (Jointly Administered): 19-11047                                                                                      Statement of Operations
Reporting Period: July 1 — July 31, 2019                                                                                       (Amounts in Thousands)
Federal Tax I.D.: #XX-XXXXXXX

  Notes to MOR-2

  Restructuring items, net for the month ended July 31, 2019 consisted of the following:


  Gain on settlement of liabilities subject to compromise ......................................... $                                 250
  Interest income........................................................................................................              10
  Write-off of debt issuance costs..............................................................................                      202
  Advisor fees............................................................................................................         (4,420)
  Other Restructuring.................................................................................................             (1,220)
                                                                                                                           $       (5,178)

  Advisor fees are only those that are directly related to the restructuring and include fees
  associated with advisors to certain secured and unsecured creditors.
                                                                                   Case 19-11047-KG                  Doc 618          Filed 08/29/19               Page 12 of 20


In re: Cloud Peak Energy Inc.                                                                                                                                                                                                                                                   MOR-3
Case No. (Jointly Administered): 19-11047                                                                                                Balance Sheet — Assets
Reporting Period: As of July 31, 2019                                                                                                    (Amounts in thousands)
Federal Tax I.D.: #XX-XXXXXXX

                                                                                              Cloud Peak                                                               Cloud Peak
                                                                            Cloud Peak          Energy                           Cordero Rojo                            Energy                                                                                          Consolidated
                                                       Cloud Peak             Energy           Services        Antelope              Mine           Spring Creek        Logistics            Smaller             Debtor          Total Debtor       Non-Debtor            Cloud Peak
                                                       Energy Inc           Resources          Company         Coal, LLC          Complex(1)         Complex(2)           LLC               Entities(3)       Eliminations         Entities           Entity             Energy Inc.(4)


Current assets
Cash and cash equivalents                          $           -    $            67,241   $         156    $            1    $             2    $            -     $           -    $                -    $            -     $       67,400     $           -    $               67,400
Restricted cash                                             6,016                    -            13,235                -                 -                  -                 -                     -                 -             19,251                 -                    19,251
Accounts receivable                                            -                     -                -               162               314                 53             23,282                    -                 -             23,811             33,297                   57,108
Due from related parties                                       -                     -                -                 -                 -                  -                 -                     -             47,594            47,594                 -                    47,594
Inventories, net                                               -                     -            10,410            24,006           17,714              12,738             1,792                    -              (835)            65,825                 -                    65,825
Derivative financial instruments                               -                     -                -                 -                 -                  -                 -                     -                 -                  -                 -                         -
Income tax receivable                                       7,944                    -                -                 -                 -                  -                 -                     -                 -              7,944                 -                     7,944
Other prepaid and deferred charges                          3,280                    -             1,085             2,047            2,237               2,771            17,293                    80                -             28,793                 -                    28,793
Other assets                                                   -                     -               80                 -                 -                  -                 -                     -                 -                  80                -                         80
Total current assets                                   $   17,240       $        67,241       $   24,966       $    26,216       $   20,267         $    15,562        $   42,367       $            80       $    46,759        $ 260,698          $   33,297       $         293,995

Noncurrent assets
Property, plant and equipment, net                 $           -    $             2,299   $           -    $       487,021   $       16,725     $       118,835    $           -    $            5,443    $            -     $      630,323     $           -    $             630,323
Goodwill                                                       -                     -                -                 -                 -                  -                 -                     -                 -                  -                 -                         -
Deferred income taxes                                          -                     -              135                 -                 -                  -                 -                     -                 -                135                 -                       135
Income tax receivable                                       7,884                    -                -                 -                 -                  -                 -                     -                 -              7,884                 -                     7,884
Restricted cash                                                -                     -                -                 -                 -                  -                 -                     -                 -                  -             19,930                   19,930
Other assets                                                  48                    988            6,073             3,720                -                795              1,796                2,648                 -             16,068              1,028                   17,096
Total Assets                                           $   25,172       $        70,528       $   31,174       $ 516,957         $   36,992         $ 135,192          $   44,163       $        8,171        $    46,759        $ 915,108          $   54,255       $         969,363


   Notes to MOR-3
   Due to the presentation of rounded amounts, table may reflect insignificant rounding differences.
      (1) Includes Cordero Mining LLC, Cordero Oil and Gas LLC, and Caballo Rojo LLC
      (2) Includes Spring Creek Coal LLC, Arrowhead I LLC, Big Metal Coal Co. LLC, and Youngs Creek Mining Company LLC
      (3) Includes Kennecott Coal Sales LLC, NERCO Coal Sales LLC, Prospect Land and Development LLC, Resource Development LLC, and Sequatchie Valley Coal Corporation
      (4) The following Debtors are inactive: Arrowhead II LLC, Arrowhead III LLC, Caballo Rojo Holdings LLC, Cloud Peak Energy Finance Corp., Cloud Peak Energy Logistics I LLC, Cordero Mining Holdings LLC, NERCO LLC, NERCO Coal LLC,
      Western Mineral LLC, Youngs Creek Holdings I LLC, Youngs Creek Holdings II LLC
                                                                                    Case 19-11047-KG                Doc 618         Filed 08/29/19              Page 13 of 20


In re: Cloud Peak Energy Inc.                                                                                                                                                                                                                                       MOR-3
Case No. (Jointly Administered): 19-11047                                                                                        Balance Sheet — Liabilities + Equity
Reporting Period: As of July 31, 2019                                                                                                  (Amounts in thousands)
Federal Tax I.D.: #XX-XXXXXXX
                                                                                               Cloud Peak                                                           Cloud Peak
                                                                              Cloud Peak         Energy                          Cordero                              Energy                                                                                  Consolidated
                                                             Cloud Peak         Energy          Services        Antelope        Rojo Mine        Spring Creek        Logistics       Smaller              Debtor          Total Debtor       Non-Debtor        Cloud Peak
                                                             Energy Inc       Resources         Company         Coal, LLC       Complex(1)        Complex(2)           LLC           Entities(3)       Eliminations         Entities           Entity         Energy Inc.(4)
Current liabilities
Accounts payable                                         $          -     $           -    $      11,904    $       9,052   $       2,711    $        3,244     $      21,129    $           24    $            -     $       48,064     $         149    $         48,212
Royalties and production taxes                                      -                 -               -             7,549           3,626             5,852                -                  -                 -             17,027                -               17,027
Accrued expenses                                                   191                -           13,952            7,675           3,326             2,420                -              1,014                 -             28,578                -               28,578
Due to related parties                                              -                 -               -                -               -                 -                 -                 -                  -                 -             47,665              47,665
Current portion of federal coal lease obligations                   -                 -               -                -               -                 -                 -                 -                  -                 -                 -                   -
Debtor-in-possession financing                                  11,424                -               -                -               -                 -                 -                 -                  -             11,424                -               11,424
Other liabilities                                                   -                 -               -             1,104             187               173                -                 -                  -              1,464                -                1,464
Total current liabilities                                $      11,615    $           -    $      25,856    $      25,380   $       9,850    $       11,689     $      21,129    $        1,038    $            -     $      106,557     $      47,814    $        154,371
Noncurrent liabilities
Secured notes                                            $          -     $          -     $          -     $          -   $           -   $             -   $              -   $            -     $           -      $           -      $          -     $             -
Federal coal lease obligations, net of current portion              -                -                -                -               -                 -                  -                -                 -                  -                 -                   -
Asset retirement obligations, net of current portion                -                -                -            26,818          30,115            33,800                 -             5,031                -              95,764                -               95,764
Accumulated postretirement medical benefit obligation,              -                -                -                -               -                 -                  -                -                 -                  -                 -                   -
net of current
Royalties   and portion
                  production taxes                                  -                -                -             3,034           1,268             1,313                 -                -                 -               5,615                -                5,615
Other liabilities                                                   -                -                -                -               19               105                 -                -                 -                 124                -                  124
Total liabilities not subject to compromise              $      11,615    $          -     $      25,856    $      55,232          41,252            46,907             21,129            6,069    $           -      $      208,060     $      47,814    $        255,874
Liabilities subject to compromise                        $      60,039    $     355,562    $     203,482    $     (48,228) $      (41,690) $        (42,742) $         (16,944) $        (6,574)   $       47,497     $      510,402     $          -     $        510,402
Total liabilities                                        $      71,654    $     355,562    $     229,338    $       7,004 $          (438) $          4,165 $            4,185 $           (505)   $       47,497     $      718,462     $      47,814    $        766,276
Equity
Common stock                                             $         765 $           (200) $            -   $             1 $           201 $               1     $           1    $          (4) $              -      $          765 $              -   $              765
Treasury stock, at cost                                         (6,498)              -                -                -               -                 -                 -                -                  -              (6,498)               -               (6,498)
Additional paid-in capital                                     170,799          538,168          377,758         (273,183)        (85,159)           45,966            34,245         (157,808)                -             650,786             8,500             659,286
Retained earnings                                             (211,549)        (823,003)        (585,245)         783,135         122,388            85,061             5,732          166,488              (737)           (457,730)           (2,060)           (459,790)
Accumulated other comprehensive income (loss)                       -                -             9,324               -               -                 -                 -                -                  -               9,324                -                9,324
Total equity                                             $     (46,483) $      (285,035) $      (198,163) $       509,953 $        37,430 $         131,028     $      39,978    $       8,676 $            (737)     $      196,647 $           6,440 $           203,087
Total liabilities and equity                             $      25,171 $         70,527 $         31,174 $        516,957 $        36,992 $         135,193     $      44,163    $       8,171 $           46,760     $      915,108 $          54,255 $           969,363
  Notes to MOR-3
  Due to the presentation of rounded amounts, table may reflect insignificant rounding differences.
     (1) Includes Cordero Mining LLC, Cordero Oil and Gas LLC, and Caballo Rojo LLC
     (2) Includes Spring Creek Coal LLC, Arrowhead I LLC, Big Metal Coal Co. LLC, and Youngs Creek Mining Company LLC
     (3) Includes Kennecott Coal Sales LLC, NERCO Coal Sales LLC, Prospect Land and Development LLC, Resource Development LLC, and Sequatchie Valley Coal Corporation
     (4) The following Debtors are inactive: Arrowhead II LLC, Arrowhead III LLC, Caballo Rojo Holdings LLC, Cloud Peak Energy Finance Corp., Cloud Peak Energy Logistics I LLC, Cordero Mining Holdings LLC, NERCO LLC, NERCO Coal
     LLC, Western Mineral LLC, Youngs Creek Holdings I LLC, Youngs Creek Holdings II LLC
In re: Cloud Peak Energy Inc.                                                                     Case 19-11047-KG                        Doc 618    Filed 08/29/19   Page 14 of 20   MOR-3

Case No. (Jointly Administered): 19-11047
Reporting Period: As of July 31, 2019
Federal Tax I.D.: #XX-XXXXXXX
                                                                                                                                              Balance Sheet
                                                                                                                                          (Amounts in Thousands)
  Notes to MOR-3:

  Liabilities subject to compromise consist of the following (in thousands):

                                                                                                                               July 31,
                                                                                                                                 2019

  Secured notes.......................................................................................................... $      406,941
  Royalties and production and property taxes..........................................................                           55,262
  Accrued expenses....................................................................................................            20,598
  Accounts payable....................................................................................................            20,771
  Other liabilities.......................................................................................................         5,426
  Federal coal lease obligations.................................................................................                  1,404
  Due to related party.................................................................................................              -
                                                                                                                           $     510,402
                Case
 In re: Cloud Peak     19-11047-KG
                    Energy Inc.            Doc    618     Filed 08/29/19      Page 15 of 20
 Case No. (Jointly Administered): 19-11047                                                         MOR-4a
 Reporting Period: As of July 31, 2019
 Federal Tax I.D.: #XX-XXXXXXX
                                    Listing of Aged Postpetition Accounts Payable
                                               (Amounts in thousands)


                             0-30 Days Old    31-60 Days Old      61-90 Days Old    91+ Days Old       Total
     Trade Payables             $44,396             $3,816              $0               $0           $48,212
     Other Payables                $0                $0                 $0               $0             $0
Total Accounts Payables         $44,396             $3,816              $0               $0           $48,212

Notes to MOR-4a

The amounts in MOR-4a are consolidated for Debtor and non-Debtor entities.
                 Case
  In re: Cloud Peak     19-11047-KG
                     Energy Inc.            Doc   618     Filed 08/29/19      Page 16 of 20
  Case No. (Jointly Administered): 19-11047                                                         MOR-5
  Reporting Period: As of July 31, 2019
  Federal Tax I.D.: #XX-XXXXXXX

                              Accounts Receivable Postpetition Reconciliation and Aging
                                              (Amounts in thousands)

                             0-30 Days Old    31-60 Days Old      61-90 Days Old     91+ Days Old       Total
        Coal Sales              $56,467             $0.3                $0               $(9)          $56,458
       Other Receivables           650               0                   0                0              $650
Total Accounts Receivable       $57,118             $0.3                $0               $(9)          $57,108


  Notes to MOR-5

  The amounts in MOR-5 are consolidated for Debtor and non-Debtor entities.
                         Case 19-11047-KG                       Doc 618             Filed 08/29/19               Page 17 of 20


In re: Cloud Peak Energy Inc.                                                                                                  MOR-6

Case No. (Jointly Administered): 19-11047
Reporting Period: July 1, 2019 - July 31, 2019
Federal Tax I.D.: #XX-XXXXXXX

                                                         Schedule of Payments to Professionals
                                                               (Amounts in thousands)

                                                                                                                       Amount Paid
                                                                                                         07/01/19       Cumulative
                   Professional                             Role                                         07/31/19      Thru 07/31/19
                   Centerview Partners LLC                  Debtor Investment Banker                             -               -
                   FTI Consulting, Inc.                     Debtor Financial Advisor                             -               -
                   Richards, Layton & Finger, PA            Debtor Local Counsel                                 -               -
                   Vinson & Elkins LLP                      Debtor National Counsel                              -               -
                   Prime Clerk                              Debtor Claims Agent                                 103              247

                   Davis Polk & Wardwell LLP                Secured Notes Counsel                                736              1,565
                   Morris, Nichols, Arsht & Tunnell LLP     Secured Notes Local Counsel                           58                 58
                   Nixon Peabody LLP                        Secured Notes Trustee Counsel                        148                148
                   Houlihan Lokey, Inc.                     Secured Notes Financial Advisor                      302                457

                   Morrison & Foerster LLP                  UCC National Counsel                                 -                  -
                   Jefferies LLC                            UCC Financial Advisor                                -                  -

                                                     Secured Notes Adequate Protection Payments
                                                               (Amounts in thousands)


    Principal                Beginning Balance                             Advances                   Repayments            Other         Ending Balance
DIP Term Loan                     $10,000                                    $0                           $0                 $0              $10,000
Secured Notes                    $308,659                                    $0                           $0                 $0             $308,659

Total                             $318,659                                    $0                           $0                $0             $318,659

    Accrued
  Interest/Fees              Beginning Balance                   Interest and Fees Incurred             Payments            Other         Ending Balance
DIP Term Loan                     $1,313                                    $111                           $0                $0              $1,424
Secured Notes                       $0                                       $0                            $0                $0                $0

Total                              $1,313                                    $111                          $0                $0              $1,424

Notes to MOR 6

Professional fees do not include payments to other professionals or consultants that are paid in the ordinary course of business. The 12.00% second lien
secured notes due 2021 (the “Secured Notes,”) beginning balance principal amount is comprised of the Secured Notes’ original face value amount plus
accrued interest as of the Petition Date. It does not reflect the carrying values or other accounting treatments as recorded on the balance sheet (MOR 3).
                            Case 19-11047-KG              Doc 618        Filed 08/29/19   Page 18 of 20
           In re: Cloud Peak Energy Inc.                                                                             MOR-7

           Case No. (Jointly Administered): 19-11047
           Reporting Period: July 2019
           Federal Tax I.D.: #XX-XXXXXXX

                                                            Debtor Questionnaire


Must be completed each month. If the answer to any of the questions is
“Yes”, provide a detailed explanation of each item. Attach additional sheets if Yes       No                Explanation
necessary.
    Have any assets been sold or transferred outside the normal course of                 
 1.
    business this reporting period?
                                                                                          
 2. Have any funds been disbursed from any account other than a debtor in
    possession account this reporting period?
                                                                                              •   See attestation
 3.   Have all postpetition tax returns been timely filed? If no, provide an
      explanation.
      Are workers compensation, general liability and other necessary              
 4.   insurance coverages in effect? If no, provide an explanation below.

 5.
                                                                                              •   Opened a Bid Deposit Account
      Has any bank account been opened during the reporting period? If yes,
                                                                                                   with PNC ending in 8781 for
      provide documentation identifying the opened accounts(s). If an investment
                                                                                                   purposes of bankrutpcy auction
      account has been opened provide the required documentation pursuant to
                                                                                                   procedures. Please refer to
      Delaware Local Rule 4001-3.
                                                                                                   MOR-1b for further detail.
               Case 19-11047-KG             Doc 618    Filed 08/29/19      Page 19 of 20
In re: Cloud Peak Energy Inc.                                                                      MOR-7

Case No. (Jointly Administered): 19-11047
Reporting Period: July 2019
Federal Tax I.D.: #XX-XXXXXXX

                                    Report of Other Significant Events

Provide date(s) and brief narrative description for any significant management, legal, accounting or other
financial events which occurred during the month that are not otherwise reported previously in this
document
Case 19-11047-KG   Doc 618   Filed 08/29/19   Page 20 of 20
